Citation Nr: 0702028	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
penis.

2.  Entitlement to service connection for lymphedema of the 
lower extremities, claimed as leg circulation.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.  The veteran testified before the undersigned 
Veterans Law Judge in August 2005.  In additional to the 
issues noted above, the veteran provided testimony regarding 
a claim for service connection for hypertension.  The Board 
notes that the RO found in its February 2004 rating decision 
that the veteran had not provided new and material evidence 
to reopen this claim and the veteran did not appeal this 
claim.  Therefore, the February 2004 rating decision is final 
regarding this claim.  The Board further notes that the 
veteran must submit new and material evidence to the RO if he 
wishes to reopen the claim for service connection for 
hypertension.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have carcinoma of the penis 
attributable to service.

3.  The veteran does not have lymphedema of the lower 
extremities attributable to service.

4.  The veteran does not have an eye disability attributable 
to service.

5.  The veteran does not have bilateral hearing loss 
attributable to service.



CONCLUSIONS OF LAW

1.  Carcinoma of the penis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2.  Lymphedema of the lower extremities was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  An eye disability was not incurred in or aggravated by 
service nor is it proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service nor is it proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In a November 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also informed the veteran of the types of evidence 
that would assist the RO in making its decision.  This 
evidence included the dates of medical treatment, statements 
from persons who knew the veteran in service and had 
knowledge of the veteran's disabilities and post-service 
medical evidence.  The veteran was also informed of when and 
where to send this evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Additional notice of the five elements of a service-
connection claim was not provided, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claims are for entitlement to 
service connection and he was given specific notice with 
respect to the elements of basic service-connection claims 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefits.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on claims for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the November 2003 letter was 
issued before the February 2004 rating decision which denied 
the benefits sought on appeal; and, thus, the notice was 
timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  As noted, the veteran 
testified before the Board in August 2005.  In addition, it 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims file.  

In the veteran's current appeal, the veteran has not had VA 
medical examinations to evaluate his claims.  38 C.F.R. § 
159(c)(4) dictates that VA will provide a medical examination 
if there is competent lay or medical evidence of a current 
diagnosed disability, evidence that establishes that the 
veteran experienced the event, disease or injury in service 
and evidence that indicates that the current diagnosed 
disability is associated with the event, disease or injury 
from service.  The Board finds that the evidence of record 
does not meet the criteria of 38 C.F.R. § 3.159(c)(4) to 
require that medical examinations be provided because, aside 
from the veteran's assertions, the record does not indicate 
that the claimed disabilities may be associated with an 
established event, disease or injury in service, or with a 
service-connected disability.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran asserted that he had carcinoma of the penis and 
lymphedema of the lower extremities that began, in some form, 
in service.  The veteran further claimed that he had an eye 
disability and hearing loss that were due to service or were 
connected to his service-connected diabetes.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id. 

Malignant tumors and bilateral sensorineural hearing loss are 
deemed to be chronic diseases under 38 C.F.R. § 3.309(a) and, 
as such, service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service Connection:  Carcinoma of the Penis

The record indicates that the veteran had carcinoma of the 
penis and has had multiple treatments and surgeries for this 
disability.  In a March 1999 rating decision, the RO 
previously denied the veteran's claim for service connection 
for skin rashes as a result of exposure to herbicidal agents.  
In its decision, the RO discussed the evidence that the 
veteran had penile cancer.  As the veteran's previous claim 
was not specifically for penile cancer and the RO has treated 
this as a new claim, the Board will treat the veteran's claim 
as new and not discuss whether the veteran's previous claim 
for skin rashes has been reopened.

The veteran testified that during service he was treated for 
jungle rot.  The veteran testified before the Board that this 
diagnosed jungle rot was the same as or developed into the 
moles on his penis that were found to be cancerous.  The 
veteran noted that he was found to have cancer in 1985.  In a 
private treatment record in the veteran's claims file dated 
in January 1985, the medical professional completing the 
document noted that the veteran had squamous cell carcinoma 
of the penis and that the veteran was noted to have a lesion 
in the glans penis in 1981.  There is no medical evidence of 
earlier occurrence of penile cancer.  

As noted, service connection requires evidence that the 
veteran developed the disease during service and medical 
evidence of a link between the veteran's current disability, 
or disease, and that disease incurred during service.  
Although not specifically asserted by the veteran in this 
claim, the RO also evaluated the veteran's claim under the 
criteria for service connection due to exposure to an 
herbicidal agent.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Carcinoma of the 
penis is not among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the U.S. Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

In this case, there is no objective evidence that the veteran 
incurred penile cancer during service and, further, no 
evidence that the veteran had or complained of any skin 
disabilities during service or within one year thereafter.  
Further, penile cancer is not one of the disabilities 
presumed to be service connected due to exposure to Agent 
Orange and there is no evidence of record providing evidence 
of such a link.

The Board finds that the veteran's carcinoma of the penis is 
not attributable to service.  In coming to this finding, the 
Board relies on the lack of medical evidence that the veteran 
had a skin disability, such as tumors or skin growths, during 
service and the lack of evidence of a link between the 
veteran's carcinoma of the penis and presumed exposure to an 
herbicidal agent, to include Agent Orange.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for carcinoma of the 
penis must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Service connection:  Lymphedema of the Lower Extremities

The veteran asserted that he had lymphedema attributable to 
service.  The veteran testified before the Board that he was 
diagnosed as having lymphedema in 1985, after the surgery and 
treatment for carcinoma of the penis.  In his testimony, the 
veteran also generally asserted that it was related to the 
jungle rot that he stated he was treated for during  service.  

The veteran's service medical records do not indicate that 
the veteran sought treatment for or complained of any 
condition related to lymphedema.  Private medical treatment 
records in the veteran's claim file indicate that the veteran 
was found to have focal metastases from the epidermal 
carcinoma of the penis in his lymph nodes.

As with the discussion of the veteran's claim for service 
connection for carcinoma of the penis above, lymphedema is 
not provided the presumption of service connection due to the 
presumed exposure to herbicidal agents in Vietnam.  See 
38 C.F.R. §§ 3.307, 3.309.  In addition, as the Board has 
found that the veteran's carcinoma of the penis is not 
connected to service, the Board finds that the veteran's 
lymphedema of the lower extremities linked to the veteran's 
carcinoma of the penis is also not related to service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for lymphedema of the lower extremities must 
be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

Service connection:  Eye Disability

The veteran testified before the Board that he began having 
eye difficulties during service, noting that sand and other 
material got into his eyes.  In addition, he stated that he 
has been told by a doctor that his eye disability is 
secondary to his diabetes.

The veteran further testified that upon separation from 
service he indicated that he had eye problems.  The veteran 
asserted, however, that he was not provided a separation 
examination, as he was told that he would be allowed to leave 
earlier if he did not have a physical examination.  The Board 
notes that the veteran's service medical records include both 
the veteran's report of medical history and medical 
examination from the time of separation.  In the January 1966 
report of medical history, the veteran indicated that he did 
not have eye trouble and, in the January 1966 medical 
examination, the medical professional completing the 
examination indicated that the veteran had 20/20 vision.  The 
veteran's service medical records do not indicate that the 
veteran sought treatment for an eye disability.

The veteran did not indicate that he had any eye disabilities 
other than refractive error.  The veteran testified before 
the Board that he began wearing glasses in 1999 and was 
diagnosed as having diabetes in 2000.  

The record includes a July 2004 VA diabetic eye exam.  The 
optometrist found that the veteran had stable refractive 
error, but did not have retinopathy.  The optometrist did not 
note any other eye disability.  There are no medical records 
in the veteran's claims file that indicate a connection 
between the veteran's service and the refractive error of his 
eyes nor a connection between the veteran's diabetes and his 
refractive error.

The Board notes that a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Under a recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  In the present case, as noted below, 
the evidence of record does not substantiate a causal 
relationship between the veteran's service-connected diabetes 
and his nonservice-connected refractive error; therefore, the 
Board finds that the newly enacted provisions of 38 C.F.R. 
§ 3.310(b) are not directly relevant to this case.  

The Board finds that the veteran does not have an eye 
disability attributable to service.  In coming to this 
finding, the Board relies on the lack of medical evidence 
that the veteran had an eye disability in service and the 
lack of medical evidence that the veteran has an eye 
disability related to his service-connected diabetes.  The 
Board notes that the veteran contends that he currently has 
an eye disability that is somehow related to service; the 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, as the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for 
service connection for an eye disability must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

Service connection:  Bilateral Hearing Loss

The veteran worked as a vehicle mechanic and drove trucks 
while in the service.  The veteran also noted that he fired 
an M14 gun and was exposed to the sounds of gun fire and 
mortar shells.  The veteran asserted in his testimony before 
the Board that he did not know when he first noticed his 
hearing loss but that he had noted his hearing loss upon 
separation from service.  The veteran further asserted that a 
doctor informed him that his hearing loss was related to his 
diabetes.  The veteran stated that he did not have exposure 
to occupational noise after service.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.

As noted, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  As discussed 
above in reference to the veteran's claim for service 
connection for an eye disability, 38 C.F.R. § 3.310 has 
recently been amended, altering the rating of such claims.  
In the present case, however, as noted below, the evidence of 
record does not substantiate a causal relationship between 
the veteran's service-connected diabetes and his nonservice-
connected hearing loss; therefore, the Board finds that the 
newly enacted provisions of 38 C.F.R. § 3.310(b) are not 
directly relevant to this case.  

The veteran underwent a medical examination in July 1965, 
while in service.  The audiometric evaluation showed puretone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
0
--
-5
LEFT
0
-5
-10
--
-5

The Board notes that testing was not performed at 3000 Hertz.

Upon separation from service, the veteran underwent a January 
1966 medical examination during which audiometric testing was 
done.  The audiometric evaluation showed puretone thresholds, 
in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The Board notes that testing was not performed at 3000 Hertz.

The veteran had a VA hearing evaluation performed in January 
2002.  At that time, the veteran reported having gradual 
hearing loss over the past nine years.  The audiologist 
performed audiological testing.  The audiologist noted that 
the veteran had normal hearing though 2000 Hertz in the right 
ear, sloping to a mild sensorineural hearing loss.  The 
veteran had a speech discrimination score of 92 percent in 
the right ear.  In the left ear, the audiologist noted that 
the veteran had normal hearing through 4000 Hertz, sloping to 
a mild sensorineural hearing loss.  The veteran had a speech 
discrimination score of 100 percent in the left ear.  The 
audiologist did not provide the complete audiogram.

The evidence indicates that the veteran had normal hearing 
upon leaving service.  The objective evidence of record does 
not indicate that the veteran experienced extraordinary 
levels of noise exposure during service.  The January 2002 VA 
hearing evaluation indicates that the veteran, under VA 
regulations, has a current right ear hearing disability.  As 
the full audiological results were not provided, it is 
unclear whether the veteran has a current left ear 
disability.  In addition, at the time of the January 2002 VA 
hearing evaluation, the veteran indicated that he began 
having hearing loss in approximately 1993, several years 
before being diagnosed as having diabetes.

The Board finds that the veteran does not have bilateral 
hearing loss attributable to service.  The evidence indicates 
that the veteran's hearing was normal upon leaving service 
and that he did not notice any hearing loss until 27 years 
after leaving service.  In addition, as noted, he began 
noticing hearing loss several years before being diagnosed as 
having diabetes, and there is no medical evidence of record 
indicating that the veteran's hearing loss is connected to 
his diabetes.  The Board notes that the veteran contends that 
he currently has hearing loss that is somehow related to 
service; the veteran, however, has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for bilateral hearing 
loss  must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).





ORDER


Service connection for carcinoma of the penis is denied.

Service connection for lymphedema of the lower extremities is 
denied.

Service connection for an eye disability is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The veteran asserted that he had post-traumatic stress 
disorder due to events experienced in Vietnam.  The veteran 
noted several incidents involving dangerous snakes.  The 
veteran also noted witnessing mortar attacks and being shot 
at.  In addition the veteran noted helping upload the wounded 
and dead from helicopters, shooting at a Vietnamese man 
plowing his field, and witnessing a dead solider who was 
placed in the water supply.  Lastly, the veteran noted that 
the truck he was driving, which had other soldiers and a 
sergeant as passengers, was shot at, and that the veteran and 
the sergeant filed a report about the incident.  In a 
December 2003 statement, the veteran indicates that the 
incident occurred within the first three months of arriving 
in Vietnam, placing the event as occurring between August and 
November 1965.  The record further indicates that VA medical 
professionals have diagnosed the veteran as having post-
traumatic stress disorder.  The veteran, however, has not 
undergone a VA psychiatric examination in which the examiner 
reviewed the veteran's claims file. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  Although the veteran 
has asserted that he engaged in combat, there is no 
objective evidence indicating that he engaged in combat.  
Therefore, the asserted source of the veteran's post-
traumatic stress disorder, or stressor, must be verified.

The RO denied the veteran's claim, finding that the veteran 
did not have a verified stressor.  Although the RO attempted 
verification of the stressors through retrieval of the 
veteran's personnel files and relevant morning reports, the 
RO noted that the veteran had not provided sufficient detail 
regarding his stressors to making further attempts at 
verification possible.  The Board finds, however, that the 
RO/AMC should provide the veteran with an additional 
opportunity to provide the needed information.  In addition, 
as the veteran provided an approximate date and location, the 
RO/AMC should attempt to corroborate the alleged incident in 
which the veteran's truck was shot at and the veteran noted 
the filing of an incident report.

Therefore, the veteran should be informed of what constitutes 
a stressor.  The veteran should then be instructed to list 
all stressors he currently asserts led to him developing 
post-traumatic stress disorder, providing approximate dates 
and locations for each event.  The veteran should again be 
informed of the importance that he provide enough information 
that the stressor may be corroborated.  The RO/AMC should 
then attempt to corroborate the incident in which his truck 
was shot at and any other stressors that are capable of 
corroboration and for which the veteran has provided 
sufficiently detailed information.  The RO/AMC should seek 
such corroboration through all appropriate channels.  If the 
veteran fails to provide the requested information, a 
statement so stating should be made part of the file.  If any 
alleged stressor is verified, the RO/AMC should consider any 
additional indicated development, including providing a VA 
psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notification 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for any psychiatric disorder, to 
include post-traumatic stress disorder, 
should be obtained and made part of the 
record.

3.  As outlined above, seek information 
from the veteran regarding his alleged 
stressors.  Attempt to corroborate the 
incident in which his truck was shot at 
and any other stressors that are capable 
of corroboration and for which the 
veteran has provided sufficiently 
detailed information.  

4.  Then, after any additional indicated 
development has been completed, 
readjudicate the issue.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case and provide him and his 
representative a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this claim.  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


